Citation Nr: 1025166	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-21 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied, in pertinent part, the Veteran's claim of 
service connection for a low back disability.  A Travel Board 
hearing was held at the RO before the undersigned Acting Veterans 
Law Judge in January 2009 and a transcript of this hearing has 
been added to the claims file.


FINDING OF FACT

The competent medical evidence shows that the Veteran's current 
low back disability is related to active service.


CONCLUSION OF LAW

A low back disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service 
connection for a low back disability, which constitutes a 
complete grant of the Veteran's claim.  Therefore, no discussion 
of VA's duty to notify or assist is necessary.

The Veteran contends that he incurred a low back disability 
during active service.  He testified at his January 2009 Travel 
Board hearing that he had injured his low back when he fell down 
during a basketball game in active service.  He also testified 
that several of his post-service private treating physicians had 
reviewed his service treatment records and concluded that his 
current low back disability was related to active service.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence supports 
granting the Veteran's claim of service connection for a low back 
disability.  The Veteran's service treatment records show that he 
was treated on several occasions during active service for low 
back problems.  In January 1980, the Veteran reported that he had 
fallen the night before while playing basketball and injured his 
left leg.  Physical examination showed he was unable to do 
straight leg raising on the right side and had only minimum 
outward and inward rotation.  The assessment was muscle strain.  
On November 20, 1986, the Veteran complained of "pain running 
from [the] left ankle all the way to the small of the back" 
which had lasted for 1 day.  He reported that he had been playing 
basketball.  Objective examination showed no discoloration 
although swelling, effusion, and guarding were present.  The 
Veteran's left sacroiliac joint also was tenderness and had 
spasms.  The impression was probable lumbosacral spine strain.  
On November 22, 1986, the Veteran complained of low back pain 
which had lasted for 4 days.  He reported that his pain had begun 
during physical exercise.  Objective examination of the Veteran's 
back showed tenderness to palpation in the left lumbar area 
without radiculopathy.  The assessment included mechanical low 
back pain.  The Veteran was treated for lumbosacral spine strain 
again in April 1987.  The Veteran also complained of low back 
pain "secondary to sports" on outpatient treatment in May 1990.  
Physical examination showed he had a full range of motion and no 
gross deformities in his back.  The impression was lumbosacral 
spine pain.

The post-service medical evidence shows that the Veteran began 
seeing W.S.M., D.O., P.A., in September 2002 after he slipped at 
work, caught himself on a tire machine, and injured his low back.  
Physical examination of the back showed that it was symmetric 
with no evidence of hyperkyphosis, lordosis, scoliosis, or 
scapular winging.  Range of motion testing was limited at the 
waist due to pain.  There was positive straight leg raising on 
the left but reverse straight leg raising and cross straight leg 
raising were negative.  There was tenderness to palpation across 
the L3-4 region "in a band across the lumbar spine."  There 
also was increased pain with axial load bearing of the lumbar 
spine with toe up stretches and lateral spine movement.  X-rays 
of the lumbosacral spine showed some spondylosis and some right 
sided narrowing at L3-4.  The impression was lumbar strain.

In October 2002, Dr. W.S.M. noted that a magnetic resonance 
imaging (MRI) scan of the Veteran's spine had shown a significant 
deterioration in the intervertebral disc space at L4-5 with 
associated disk herniation left of the midline which represented 
a herniated nucleus pulposus (HNP) compressing the exiting L5 
nerve root on the left hand side.  Physical examination showed 
continued diffuse tenderness to palpation over the lumbosacral 
spine region particularly at L3 and below.  Range of motion was 
somewhat limited due to complaints of pain.  The impressions 
included acute chronic low back pain syndrome, multi-factorial in 
nature, involving primarily a herniated disk at the L4-5 level 
causing nerve root displacement, and a sciatic component.  The 
Veteran continued to be seen as an outpatient by Dr. W.S.M. for 
treatment and management of his low back disability from 2003 
through 2005.  

In April 2005, P.Y., MSN, RN-BC, a private nurse practitioner, 
opined that the preponderance of the evidence by MRI scan and the 
Veteran's symptoms "suggests strongly" that his underlying back 
problem was long-term and "most probably" started during and as 
a result of active service.  In September 2005, P.Y. stated that 
the Veteran had been his patient for 3 years for treatment of 
back pain.  This nurse practitioner stated that the Veteran had 
degenerative disc disease at L3-4 and L4-5 accompanied by 
generalized spondylosis "of all the lumbar vertebral segments" 
and degenerative facet disease "at virtually every lumbar 
joint."  There also was a herniated disc at L4-5 which 
compressed the left L4 nerve root and the thecal sac.  P.Y. 
opined, "These degenerative conditions appear to be long 
standing, and are attributable to [the Veteran's] military 
service."  

In a statement date-stamped as received by the RO in June 2006, 
Dr. W.S.M. stated that he had reviewed the Veteran's service 
treatment records and it was his opinion that the Veteran's low 
back problems were related to the multiple in-service entries 
demonstrating back strain, muscle spasm, lumbosacral spine pain, 
muscle strain, and mechanical low back pain between 1986 and 
1990.  Dr. W.S.M. also stated that these in-service entries were 
symptoms of the Veteran's current low back disability.  

In a statement dated in July 2006 and date-stamped as received by 
the RO in September 2006, P.Y. stated that he had reviewed the 
Veteran's service treatment records and it was his opinion that 
the Veteran's lower back problems were related to the multiple 
in-service entries demonstrating back strain, muscle spasm, 
lumbosacral spine pain, muscle strain, and mechanical low back 
pain.  He also reiterated his September 2005 opinion.

The Board notes that the medical evidence of record, including 
several positive opinions from Dr. W.S.M. and P.Y. dated in 2005 
and 2006, clearly show that his current low back disability is 
related to active service.  Both of these private examiners 
reviewed the Veteran's service treatment records prior to 
offering their opinions.  The Veteran's VA outpatient treatment 
records also show that he currently receives treatment for low 
back pain.  Because it is supported by a review of the medical 
evidence of record, the Veteran's lay testimony provided at his 
January 2009 Travel Board hearing is found to be credible and 
further supports granting this claim.  There is no competent 
medical opinion in the record other than the positive nexus 
opinions provided in 2005 and 2006 by Dr. W.S.M. and P.Y. which 
related the Veteran's current low back disability to active 
service.  Thus, the Board finds that the preponderance of the 
evidence supports granting the Veteran's claim of service 
connection for a low back disability.


ORDER

Entitlement to service connection for a low back disability is 
granted.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


